DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendments
The Applicant’s amendments filed on 01/14/2022 have been acknowledged and entered for consideration. No claims have been cancelled nor any new claims added. Claims 1-28 remain pending in the current Application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 10/22/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 12-19, 21-28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (US PGPub 2013/0209954 A1).

Regarding claim 1 (Original), Prakash et al. disclose a patient-operated imaging device (Fig. 5B) comprising: 
- a support (Figs. 2A-C, reference numeral 220. Figs. 5A-B, reference numeral 520); 
- a mouth retractor formed as an integral part of the support and defining a retractor opening (Figs. 2A-B, reference numeral 210 is the mouthpiece or retractor and 211 is the opening. Figs. 5A-B, reference numeral 510 is the mouthpiece or retractor and 511 is the opening. To be specific, reference numerals 212a-b, known as bite guides, on the mouthpiece 210 act as the mouth retractors as shown in Fig. 2A); and 
- a mechanism for fastening an image acquisition apparatus to the support in a position in which the acquisition apparatus is oriented so as to receive an image of the retractor opening ([0062]; Fig. 2B, reference numeral 226a-c), 
wherein the support takes the form of a box (Fig. 5B, reference numeral 520 shows the box shaped camera mount as the support) that is in communication with the outside via the retractor opening and via an acquisition opening through which the image acquisition apparatus fastened to the support receives the image of the retractor opening ([0062]; Fig. 5A shows the retractor or the mouthpiece 510 and the opening 511 through which the image acquisition device or the cellphone camera receives the image for capturing), the support being configured so that the image acquisition apparatus observes the retractor opening regardless of the configuration of the support ([0069]-[0070]; Figs. 3A-C show the cellphone camera acquiring the images of the oral cavity through the opening regardless of the configuration of the mount); 
the mechanism being chosen from the group consisting of an elastic member, clip- fastening means ([0062]; Fig. 2B, reference numeral 226a-c), self-gripping strips of hook and loop fastener type, clamping jaws, screws, magnets, and complementarity of shape between the support and the image acquisition apparatus, or consisting of a cover that may be clamped against the support, 
wherein the patient-operated imaging device is adapted to obtain a plurality of images, wherein at least two of the plurality of images correspond to different angles with respect to the patient's teeth ([0069]-[0070]; Figs. 3A-C show capturing of plurality of images by the cellphone and as the drawings indicate the plurality of images are taken at different angles with respect to the patient’s teeth).  

Regarding claim 3 (Currently Amended), Prakash et al. disclose an imaging kit (Fig. 2C, reference numeral 250) comprising: 
- the patient operated imaging device as claimed in claim 1 (Fig. 2C, reference numeral 200); and 
- an image acquisition apparatus (Fig. 2C, reference numeral 280) that is fastened to the patient operated imaging device in a position in which the image acquisition apparatus is oriented to receive an image of the retractor opening ([0062]; Fig. 2B, reference numeral 226a-c).  

Regarding claim 12 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the support defines a closed chamber when the opening of the mouth retractor and the acquisition opening are obturated (Fig. 5B, reference numeral 520).  

Regarding claim 13 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 12, in which a lateral wall delimiting the chamber is formed or consists of a material that does not allow the content of the chamber to be accurately discerned (Fig. 5B, reference numeral 520).  

Regarding claim 14 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 13, in which the lateral wall is opaque, so that an inner volume of the chamber receives substantially no light from outside of the chamber in a service position (Fig. 5B, reference numeral 520).  

Regarding claim 15 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the mouth retractor comprises lobes that are arranged so as to spread cheeks of a patient away from teeth of the patient (Fig. 2A, reference numerals 212a-b and Fig. 5A, reference numerals 512 represent the bite guides which act as a spreader of the patient’s cheek as described in [0004], L3-10).  

Regarding claim 16 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, further comprising a light source that is oriented toward the retractor opening so as to illuminate teeth of a patient through the retractor opening (Fig. 2A, reference numerals 216a-d; Fig. 5, reference numeral 516).  

Regarding claim 17 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 16, in which the light source is configured so as to project, through the retractor opening, a reference frame onto the teeth (Fig. 5, reference numeral 516 shows the light source that projects light through the opening 511. In [0090], L3-5, it describes two modes of lighting, e.g. bright field and auto-fluorescent, each of which is equivalent to a reference frame).  

Regarding claim 18 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 17, further comprising a monitoring module configured to monitor properties of radiation emitted by the light source as a function of the luminous radiation received by the retractor opening ([0037], L9-16; it discloses detection of auto-fluorescent radiation after illuminating the teeth area with light of a certain wavelength).  

Regarding claim 19 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the image acquisition apparatus has an objective and is positioned with respect to the acquisition opening so that the objective is maintained substantially in the center of the acquisition opening ([0041]; [0058], L5-9; it teaches placing a lens (e.g. a fish-eye lens) on the optical path as an objective lens).  

Regarding claim 21 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the retractor opening is configured so that both teeth of an upper dental arch of the patient and teeth of a lower arch of the patient are fully visible by the image acquisition apparatus (Figs. 9A-C).  

Regarding claim 22 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the support has a lateral wall which extends between two end faces of the support defining the retractor opening and the acquisition opening, respectively, said lateral wall being rectangular in cross section (Fig. 5B shows the lateral part of the camera mount 520 which is rectangular in cross-section).  

Regarding claim 23 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the mechanism for fastening the acquisition apparatus is configured so that the acquisition apparatus may be fastened to the support in only one predetermined position ([0062]; it discloses that the adjustable clips 226 enable the image acquisition device to be fastened to the mount 220 in different positions, however, it also discloses that in certain scenario, e.g., for a camera cell phone, the clips are not adjustable along a track, meaning the fastening of the camera is achieved only in one position).  

Regarding claim 24 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the retractor includes a rim extending around the retractor opening and arranged in such a way that the patient's lips may rest on it, leaving the patient's teeth visible through said retractor opening ([0102], L3-10; Fig. 5A shows the rim along the bite guides 512 which allows the patients lips to rest on it while opening the mouth up).  

Regarding claim 25 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 24, in which the rim has the shape of a channel configured to hold the patient's lips ([0102], L3-10; Fig. 5A shows the rim in the shape of a channel along the bite guides 512 which allows the patients lips to rest on it while opening the mouth up).  

Regarding claim 26 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the retractor opening is curved around an axis Y which is substantially vertical in a service position (Fig. 5A shows the retractor opening 511, the four corners of which are curved around an axis perpendicular the plane of the opening).  

Regarding claim 27 (Currently Amended), Prakash et al. disclose the patient operated imaging device as claimed in claim 1, in which the retractor opening is larger than the acquisition opening (Fig. 2A shows the retractor opening 211 larger than the optical path 223 through which the image is acquired by the camera).  

Regarding claim 28 (Original), Prakash et al. disclose a patient-operated imaging device (Fig. 5B) comprising: 
- a support (Figs. 2A-C, reference numeral 220. Figs. 5A-B, reference numeral 520); 
- a mouth retractor formed as an integral part of the support and defining a retractor opening (Figs. 2A-B, reference numeral 210 is the mouthpiece or retractor and 211 is the opening. Figs. 5A-B, reference numeral 510 is the mouthpiece or retractor and 511 is the 212a-b, known as bite guides, on the mouthpiece 210 act as the mouth retractors as shown in Fig. 2A); and 
- an image acquisition apparatus (Fig. 2C, reference numeral 280) fastened to the support in a position in which the image acquisition apparatus is oriented so as to receive an image of the retractor opening ([0062]; Fig. 2B, reference numeral 226a-c), 
wherein the support takes the form of a box (Fig. 5B, reference numeral 520 shows the box shaped camera mount as the support) that is in communication with the outside via the retractor opening and via an acquisition opening through which the image acquisition apparatus fastened to the support receives the image of the retractor opening ([0062]; Fig. 5A shows the retractor or the mouthpiece 510 and the opening 511 through which the image acquisition device or the cellphone camera receives the image for capturing), the support being configured so that the image acquisition apparatus observes the retractor opening regardless of the configuration of the support ([0069]-[0070]; Figs. 3A-C show the cellphone camera acquiring the images of the oral cavity through the opening regardless of the configuration of the mount), 
wherein the patient-operated imaging device is adapted to obtain a plurality of images ([0069]-[0070]; Figs. 3A-C show capturing of plurality of images by the cellphone), 
wherein at least two of the plurality of images correspond to different angles with respect to the patient's teeth ([0069]-[0070]; Figs. 3A-C show capturing of plurality of images by the cellphone and as the drawings indicate the plurality of images are taken at different angles with respect to the patient’s teeth).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US PGPub 2013/0209954 A1) in view of Charles (US PGPub 2014/0005484 A1).

Regarding claim 2 (Currently Amended), Prakash et al. teach the patient operated imaging device as claimed in claim 1.
Although, Prakash et al. in [0054] teach that the mouthpiece material is magnetic, and in [0062], it teaches that for a camera cell phone, fastening clips are not adjustable along a track, meaning the fastening of the camera is achieved only in one position, but it does not explicitly teach fastening mechanism of the image acquisition device is magnetic.
However, Charles teach a system in the same field of endeavor (Figs. 18, 19, 20A), where it teaches the fastening mechanism is magnetic (Charles; [0037], [0263], L13-19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of techniques of capturing intra-oral images with mobile devices to include Charles’ usage of magnetic fastening, because this can facilitate convenient attachment within a short period of time (Charles; [0263], L16-23).

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US PGPub 2013/0209954 A1) in view of Shanjani et al. (US PGPub 2018/0000563 A1).

Regarding claim 4 (Currently Amended), Prakash et al. teach the imaging kit as claimed in claim 3.
But, Prakash et al. do not teach that the patient operated imaging device further comprises a detection member and the image acquisition apparatus further comprises a detector that is configured to detect the detection member when the detection member is less than 20 cm from the patient operated imaging device.  
However, Shanjani et al. teach a system in the same field of endeavor (Abstract), where it teaches the patient operated imaging device further comprises a detection member (Shanjani et al.; Fig. 37A shows a phone having a magnetometer which can detect a magnetic field produced by the NFC device (i.e., detection member is the NFC chip in this example)) and the image acquisition apparatus further comprises a detector that is configured to detect the detection member when the detection member is less than 20 cm from the patient operated imaging device (Shanjani et al.; Fig. 37A shows a phone having a magnetometer which can detect a magnetic field produced by the NFC device which is less than 20cm from the phone ([0163], [0135], [0278], [0014]); [0013]: The removable mechanical activation interrupt may comprise a magnetic switch, a removable activation rod, a pin, etc. Any of these apparatuses may include the dental appliance (e.g., an aligner such as a shell aligner) to which the monitoring apparatus (e.g., ECI) may be permanently or removably coupled; [0121]: The one or more proximity sensors may comprise one or more of: a capacitive sensor, an eddy-current sensor, a magnetic sensor; [0138]: the sensors herein can be configured as a switch that is activated and/or [0146]: Alternatively, the intraoral appliance can be operably coupled to a plurality of monitoring devices, such as at least two, three, four, five, or more monitoring devices. Some or all of the monitoring devices may be of the same type (e.g., collect the same type of data). Alternatively, some or all of the monitoring devices may be of different types (e.g., collect different types of data). Any of the embodiments of monitoring devices described herein can be used in combination with other embodiments in a single intraoral appliance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of techniques of capturing intra-oral images with mobile devices to include Shanjani et al’s detection member, because it creates a device which uses the sensors as a switch that is activated and/or deactivated in response to a particular type of signal (e.g., optical, electrical, magnetic, mechanical, etc.) (Shanjani et al.; [0138]).

Regarding claim 5 (Currently Amended), Prakash et al. and Shanjani et al. teach the imaging kit as claimed in claim 4, in which the detector is configured so as to detect the detection member only when the detection member is less than 20 cm from the patient operated imaging device (Shanjani et al.; [0163], [0135], [0278], [0014]; Fig. 37A shows a phone having a magnetometer which can detect a magnetic field produced by the NFC device which is less than 20cm from the phone).  

Regarding claim 6 (Original), Prakash et al. and Shanjani et al. teach the imaging kit as claimed in claim 4, in which the detection member is positioned less than 5 cm from the edge of the acquisition opening (Shanjani et al.; [0163], [0135], [0278], [0014]; Fig. 37A shows a phone having a magnetometer which can detect a magnetic field produced by the NFC device which is less than 5cm from the phone).  

Regarding claim 7 (Original), Prakash et al. and Shanjani et al. teach the imaging kit as claimed in claim 4, in which the detector further comprises a magnetometer (Shanjani et al.; [0048], [0121], [0138]).  

Regarding claim 8 (Original), Prakash et al. and Shanjani et al. teach the imaging kit as claimed in claim 4, in which the detector is configured to trigger an execution of a computer program loaded on a processing module of the image acquisition apparatus in the event that the detection member is detected (Shanjani et al.; [0145]: In some embodiments, the monitoring device 300 is dormant before being delivered to the patient (e.g., during storage, shipment, etc.) and is activated only when ready for use. This approach can be beneficial in conserving power expenditure. For example, the components of the monitoring device 300 can be electrically coupled to the power source 316 at assembly, but may be in a dormant state until activated, e.g., by an external device such as a mobile device, personal computer, laptop, tablet, wearable device, power hub etc. The external device can transmit a signal to the monitoring device 300 that causes the activation mechanism to activate the monitoring device 300; [0258]: As mentioned above, any of the apparatuses described herein (including systems) may communicate with a hand-held electronic device such a smartphone via control software running on the smartphone (or other hand-held electronics). This application software may interface with the electronic compliance indicator and may enhance wireless communications between the FIGS. 41, 42 and 43. For example, in FIG. 41 schematically illustrates an NFC/BLE communication control. In addition, FIGS. 44, 45 and 46 schematically illustrate operational states of the ECI device, as well as control of communication between the device and a remote processor (e.g., smartphone)).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of techniques of capturing intra-oral images with mobile devices to include Shanjani et al’s triggering of computer program, because it conserves power (Shanjani et al.; [0145]).

Regarding claim 9 (Original), Prakash et al. and Shanjani et al. teach the imaging kit as claimed in claim 8, in which the processing module is configured to acquire, in response to the detection of the detection member by the detector, one or more updated images, then analyze the one or more updated images (Shanjani et al.; [0142], L8-9) to detect an incorrect positioning of the image acquisition apparatus and/or an incorrect positioning of the retractor (Shanjani et al.; [0249], L18-26) and/or a poor illumination of the retractor opening and/or an unsuitable support length (Shanjani et al.; [0145]: In some embodiments, the monitoring device 300 is dormant before being delivered to the patient (e.g., during storage, shipment, etc.) and is activated only when ready for use. This approach can be beneficial in conserving power 300 can be electrically coupled to the power source 316 at assembly, but may be in a dormant state until activated, e.g., by an external device such as a mobile device, personal computer, laptop, tablet, wearable device, power hub etc. The external device can transmit a signal to the monitoring device 300 that causes the activation mechanism to activate the monitoring device 300; [0164]: Some of the proximity sensor types described herein (e.g., capacitive sensors) may also be touch sensors, such that they are activated both by proximity to the sensing target as well as direct contact with the target; [0171]: Although FIG. 8B illustrates a single monitoring device 850 with a single capacitive sensor 854, other configurations can also be used. For example, in alternative embodiments, the monitoring device 850 can include multiple capacitive sensors located at different sites on the appliance 852 to detect proximity to and/or contact with multiple locations in the intraoral cavity. Optionally, multiple monitoring devices can be used, with each device being coupled to one or more respective capacitive sensors).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of techniques of capturing intra-oral images with mobile devices to include Shanjani et al’s triggering of computer program, because it conserves power (Shanjani et al.; [0145]).

Regarding claim 10 (Currently Amended), Prakash et al. and Shanjani et al. teach the imaging kit as claimed in claim 4, in which the image acquisition apparatus transmits a message in response to the detection of the detection member by the detector, the message relating to the use of the patient operated imaging device and/or relating to the fastening of the acquisition apparatus and/or relating to the fastening of the dental retractor and/or relating to the timing of the updated images to be acquired (Shanjani et al.; [0145]: In some embodiments, the monitoring device 300 is dormant before being delivered to the patient (e.g., during storage, shipment, etc.) and is activated only when ready for use. This approach can be beneficial in conserving power expenditure. For example, the components of the monitoring device 300 can be electrically coupled to the power source 316 at assembly, but may be in a dormant state until activated, e.g., by an external device such as a mobile device, personal computer, laptop, tablet, wearable device, power hub etc. The external device can transmit a signal to the monitoring device 300 that causes the activation mechanism to activate the monitoring device 300).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of techniques of capturing intra-oral images with mobile devices to include Shanjani et al’s detection member, because it creates a device which uses the sensors as a switch that is activated and/or deactivated in response to a particular type of signal (e.g., optical, electrical, magnetic, mechanical, etc.) (Shanjani et al.; [0138]).

Regarding claim 11 (Currently Amended), Prakash et al. teach the patient operated imaging device as claimed in claim 1.
But it does not explicitly teach that the mechanism for fastening includes the detection member.  
However, Shanjani et al. teach a system in the same field of endeavor (Abstract), where it teaches that the mechanism for fastening includes the detection member (Shanjani et al.; [0148]).  
Prakash et al’s invention of techniques of capturing intra-oral images with mobile devices to include Shanjani et al’s usage of the detection member on the fastener, because it is beneficial to distribute the components of the monitoring  device across multiple appliances in order to accommodate space limitations,  accommodate power limitations, and/or improve sensing (Shanjani et al.; [0152], L12-16).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US PGPub 2013/0209954 A1) in view of Pfeiffer (US Pat 5,677,537).

Regarding claim 20 (Currently Amended), Prakash et al. teach the patient operated imaging device as claimed in claim 1.
But Prakash et al. do not explicitly teach the mechanism of an elastic member.
However, Pfeiffer teaches a system in the same field of endeavor (Abstract), where it teaches the fastening mechanism is made of an elastic member (Pfeiffer; Fig. 2, Col 3, L40-45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of techniques of capturing intra-oral images with mobile devices to include Pfeiffer’s usage of elastic material, because the holder (retractor) and sensor (camera) are secured in a defined alignment relative to one another (Pfeiffer; Fig. 2, Col 4, L4-8).

Response to Arguments
Applicant's arguments filed on 01/14/2022 have been fully considered but they are not persuasive.

The Applicant’s filing of the Terminal Disclosure dated 01/14/2022 and subsequent approval of the TD on 01/14/2022 has rendered the previously set forth Double Patenting rejection moot and therefore withdrawn.

The Applicant’s amendments to Abstract have appropriately addressed the previously set forth objection and therefore withdrawn.

The Applicant’s amendments made in the claims have appropriately addressed the previously set forth 112(b) indefiniteness rejection and therefore withdrawn.

The Applicant in P9 of the remark section argues regarding the rejection of claim 1 by Prakash et al. (US PGPub 2013/0209954 A1) by stating that “PRAKASH discloses a device comprising a mouthpiece including an upper bite guide and a lower bite guide to acquire images of the oral cavity of a subject. PRAKASH does not deal with a “mouth retractor’, to push the lips away from the teeth, so as to expose the teeth to the imaging device. On the contrary, the device of PRAKASH causes a subject to bite against the bite guides of the mouthpiece. PRAKASH insists on the need for the upper and lower guides and for the patient to bite the upper and lower guides to expose the subject’s oral cavity (see for example paragraphs [0004], [0009], [0048], [0078], [0103] and [0106)). More generally, the aim of PRAKASH is to acquire images of the 
The Examiner cannot concur with the Applicant and respectfully disagrees. The Applicant argues that Prakash et al. do not teach “mouth retractor”. However, as per dictionary.com definition, a retractor is “an instrument or appliance for drawing back an impeding part”. Prakash et al. in Fig. 5D shows a mouthpiece 560 whose shape is rectangular in nature with an opening in the middle. As shown in the drawing the mouthpiece opens up the mouth cavity so that a camera can take a picture through the opening. Therefore, the mouthpiece in the drawing is functioning as a mouth retractor which is also shown in Fig. 5B  with 510. Moreover, the bite guide 512, as part of the mouthpiece 510, which are shown in Fig. 5A, forces the mouth cavity or lips of the patient to retract or open wide. Therefore, for all practical purpose the mouthpiece mechanism with the bite guide is indeed a mouth retractor. The Applicant also argues that Prakash et al’s device captures the image of the oral cavity, not the front teeth of a patient. However, the drawings of the images captured by Prakash et al’s device in Figs. 8, 9 clearly show the image of the teeth of a patient. The limitations do not claim that the patient operated imaging device is capturing images of a patient’s front teeth. In arguendo, even if the claim recites that the device is meant for capturing images of the front teeth, Prakash et al. still would have anticipated the limitation because capturing images of the front teeth would have been an intended use of the device and therefore would not have carried any patentable weight. Therefore, the Examiner believes the amended limitations of claim(s) are still anticipated by Prakash et al.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “INTRA-ORAL CAMERA” – Matthews, US Pat 9939714 B1.
2. “METHODS AND APPARATUSES FOR DENTAL IMAGES” – Carrier, Jr. et al., US PGPub 2018/0125610 A1.
3. “SOFT HEAD MOUNTED DISPLAY GOGGLES FOR USE WITH MOBILE COMPUTING DEVICES” – Lyons, US PGPub 2015/0234192 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485